F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 10 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk

    WORLD WIDE ASSOCIATION OF
    SPECIALTY PROGRAMS AND
    SCHOOLS, a Utah corporation,

                 Plaintiff - Appellant,                   No. 04-4181
                                                  (D.C. No. 2:04-CV-107-DAK)
     v.                                                     (D. Utah)

    THOMAS G. HOULAHAN, a foreign
    individual,

                 Defendant - Appellee.




                              ORDER AND JUDGMENT           *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff World Wide Association of Specialty Programs and Schools, an

association of specialty schools for troubled teens, filed this diversity case

alleging defamation and intentional interference with prospective economic

advantage. The district court granted defendant Thomas G. Houlahan’s motion

for dismissal, based on lack of personal jurisdiction. We affirm.

                                  Background Facts

      The World Wide Association of Speciality Programs and Schools (the

association) maintains its principal place of business in St. George, Utah.

Mr. Houlahan, a reporter who resides in Washington, D.C., researched a story for

United Press International about alleged abuse at association schools located in

New York, South Carolina, Jamaica, and Mexico. In its lawsuit, the association

alleged that, while investigating the story, the reporter made defamatory

statements to potential students, former students, parents of potential and former

students, an employee of a state agency responsible for licensing a member

school, and a Utah attorney who had filed numerous suits against plaintiff. At the

time of the contacts, these individuals were located in Alaska, North Carolina,

South Carolina, and California.

                                     Discussion

       The association asserts that, under Utah’s long-arm statute, the court was

authorized to exercise specific jurisdiction over Mr. Houlahan because the alleged


                                          -2-
acts caused injury in Utah: harm to the association’s sole source of funding – the

dues paid by member schools.           See Utah Code Ann. § 78-27-24.    1



“This Court reviews the district court’s ruling on personal jurisdiction         de novo .”

Bell Helicopter Textron, Inc. v. Heliqwest Intern., Ltd       ., 385 F.3d 1291, 1296 (10th

Cir. 2004). “The burden of establishing personal jurisdiction over the defendant

is on the plaintiff.”   Id. at 1295.      Where, as here, “the evidence presented on the

motion to dismiss consists of affidavits and other written materials the plaintiff

need only make a prima facie showing. The district court must resolve all factual

disputes in favor of the plaintiff.”      Id. (citations omitted).

        The Utah Long-Arm statute is to be “applied so as to assert jurisdiction

over nonresident defendants to the fullest extent permitted by the due process

clause.” Utah Code Ann. § 78-27-22. And to satisfy the constitutional

requirement of due process there must be “‘minimum contacts’ between the

defendant and the forum State.”         World-Wide Volkswagen Co. v. Woodson         ,

444 U.S. 286, 291 (1980) (quoting         Int’l Shoe Co. v. Washington     , 326 U.S. 310,



1
        The Utah long-arm statute authorizes an exercise of specific jurisdiction
over:

        Any person ... whether or not a citizen or resident of this state, who
        in person or through an agent does any of the following enumerated
        acts, submits himself . . . to the jurisdiction of the courts of this state
        as to any claim arising out of or related to: . . . (3) the causing of
        any injury within this state whether tortious or by breach of warranty.

                                               -3-
316 (1945)). “When the ‘defendant has purposely directed his activities at

residents of the forum,’ courts in that state may exercise       specific jurisdiction   in

cases that ‘arise out of or relate to those activities.’”    Bell Helicopter Textron ,

385 F.3d at 1296 (quoting      Burger King Corp. v. Rudzewicz      , 471 U.S. 462, 472-73

(1985) (further quotations omitted)).

       To support specific jurisdiction, there must be “some act by which the

defendant purposefully avails itself of the privilege of conducting activities

within the forum State, thus invoking the benefits and protections of its laws.”

Hanson v. Denckla , 357 U.S. 235, 253 (1958);          see also Fidelity and Cas. Co. of

N.Y. v. Phila. Resins Corp ., 766 F.2d 440, 445 (10th Cir. 1985) (quoting          Hanson ,

357 U.S. at 253). The requirement of “purposeful availment” rules out personal

jurisdiction as the result of “random, fortuitous, or attenuated contacts.”

Burger King , 471 U.S. at 475 (further quotation omitted). In the instant case, the

district court correctly determined that the record lacked any evidence of the

requisite purposeful availment.

       Plaintiff also asserts that the court abused its discretion by denying limited

discovery designed to uncover the publication of defamatory comments in Utah.

See Toys “R” Us, Inc. v. Step Two, S.A.,        318 F.3d 446, 458 (3rd Cir. 2003)

(determining that district court erred in denying plaintiff’s “specific, non-

frivolous,” and “reasonable” request for jurisdictional discovery, in order to “help


                                               -4-
determine whether jurisdiction exists under the federal long-arm statute”).

Plaintiff apparently made a general request for discovery in its response to

defendant’s dismissal motion. In the absence of an explicit, supported motion for

discovery, this court cannot say that the district court abused its discretion in

denying the request.

      Appellant’s motion to file a reply brief out of time and motion to resubmit

reply with proper address are GRANTED. The judgment of the district court is

AFFIRMED.

                                                      Entered for the Court


                                                      Robert H. Henry
                                                      Circuit Judge




                                          -5-